United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-30160
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CURTIS MACK ALLEN, also known as Curtis Knight,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 99-CR-20086-ALL
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Curtis Mack Allen appeals the 24-month sentence imposed by

the district court when it revoked his supervised release.        He

contends that the district court failed to consider the factors

set forth in 18 U.S.C. § 3553(a).   Because Allen failed to raise

this issue in the district court, review is for plain error only.

See United States v. Ayers, 946 F.2d 1127, 1131 (5th Cir. 1991).

     The record in this case reflects that the district court

implicitly considered the factors set forth in 18 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30160
                                 -2-

§ 3553(a).    Accordingly, the district court did not commit plain

error.   See United States v. Gonzales, 250 F.3d 923, 929-930 (5th

Cir. 2001).   Because Allen has identified no plain error, the

sentence of the district court is AFFIRMED.